Citation Nr: 0608243	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected scar, right index finger, proximal interphalangeal 
joint, medial aspect. 

2.  Entitlement to service connection for myocardial 
infarction.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for gouty arthritis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hemorrhoids, external, small, and/or hemorrhoidal tags.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcers.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In January 2006, the veteran testified at a Board hearing by 
video conference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The Board notes that the veteran indicated that he no longer 
planned to pursue his appeal of the March 2005 denial of his 
pension claim at the hearing.  In addition, the veteran 
submitted a statement dated in April 2005 explaining that he 
wished to withdraw his appeal pertaining to his claims for 
hearing loss, tinnitus and post-traumatic stress disorder.  






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected scar, right index 
finger, proximal interphalangeal joint, medial aspect 
disability more nearly approximates the criteria for a 
compensable rating under Diagnostic Code 5229 for rating 
limitation of index finger motion or under applicable 
diagnostic codes for skin disabilities.

3.  There is no medical evidence showing that the veteran is 
currently diagnosed with a myocardial infarction.  In 
addition, the medical evidence does not show that a 
myocardial infarction was identified in service or manifested 
to a compensable degree within a year of discharge.  

4.  There is no medical evidence showing a current diagnosis 
of anxiety.  In addition, the medical evidence does not show 
a finding of anxiety during service.    

5.  The medical evidence does not show that the veteran's 
currently diagnosed gouty arthritis was identified in service 
or manifested to a compensable degree within a year of 
discharge.  There is no other medical evidence linking the 
veteran's gouty arthritis to his military service or the year 
following discharge.

6.  By an unappealed February 1985 rating decision, the RO 
denied the veteran's service connection claim for hemorrhoids 
because hemorrhoids were not established by evidence of 
record during service.  The RO noted that a hemorrhoidal tag 
was not evidence of disability during service.  
 
7.  Evidence received subsequent to the February 1985 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim for 
hemorrhoids.  

8.  By an unappealed July 2001 rating decision, the RO denied 
the veteran's service connection claim for an ulcer because 
no complaints of, treatment for, or diagnosis of ulcers were 
documented in the veteran's service medical records.  In 
addition, the RO noted that the veteran did not respond to 
the RO's requests for medical evidence.  
 
9.  Evidence received subsequent to the July 2001 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim for ulcers.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation of 
the veteran's service-connected scar, right index finger, 
proximal interphalangeal joint, medial aspect has not been 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 
4.7, 4.118, Diagnostic Code 7805 (2005).  

2.  Myocardial infarction was not incurred in or aggravated 
by active military service; nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).      

3.  Anxiety was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).    

4.  Gouty arthritis was not incurred in or aggravated by 
active military service; nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).    

5.  The February 1985 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  
 

6.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for hemorrhoids is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005).  

7.  The July 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302,  20.1103 
(2000).  

8.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an ulcer is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in January 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The January 2003 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected benefits as well as an 
increased evaluation.  In addition, the RO requested that the 
veteran tell VA of any additional evidence that he would like 
VA to consider with respect to his claimed conditions and 
asked that he submit evidence to the VA regional office.  
Furthermore, the RO sent a follow up duty to assist letter in 
August 2004 advising the veteran to send any evidence in his 
possession that pertained to his claim.    

While the Board observes that neither the January 2003 VCAA 
notice nor the August 2004 follow up notice advised the 
veteran that he must submit new and material evidence in 
order to reopen his claims for hemorrhoids and a stomach 
ulcer, the record reflects that the veteran was informed as 
to the type of evidence that he needed to submit in order to 
reopen his claims.  The May 2004 Statement of the Case (SOC) 
properly advised the veteran of the law pertaining to new and 
material evidence that is applicable to his claims.  After 
the May 2004 SOC, the veteran submitted additional VA 
treatment records pertaining, in part, to his claim for 
hemorrhoids.  Based on the foregoing, the Board finds that 
the veteran was not prejudiced by the omission.  

Furthermore, the RO provided the veteran with a copy of the 
April 2003 rating decision, the May 2004 SOC, and the July 
2005 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decision.  The May 2004 
SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records and his service medical 
records.  He was also afforded a scar examination in April 
2003.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Compensable Evaluation for Scar of the Right Index 
Finger

The veteran seeks entitlement to a compensable rating for his 
service-connected scar disability.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).     

The veteran's service-connected scar, right index finger, 
proximal interphalangeal joint, medial aspect, is currently 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  Scars evaluated under Diagnostic Code 7805 
are rated on limitation of function of the part affected.  
Id.  Accordingly, the Board will consider the veteran's scar 
disability under the diagnostic code pertaining to limitation 
of function of the index or long finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2005).

In order to receive a compensable evaluation under Diagnostic 
Code 5229 for limitation of motion of the index or long 
finger, the evidence must show a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm, with finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  The April 
2003 VA examination report notes that the veteran has no 
limitation of motion with respect to his right index finger.  
In addition, the veteran does not contend that he has 
limitation of motion due to his service-connected scar.  The 
Board additionally notes that the veteran does not contend 
and the medical evidence does not show that the veteran has 
any additional functional limitation due to such factors as 
pain, weakness, fatigability and incoordination.  38 C.F.R. 
§§ 4.40, 4.45;  Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Consequently, the medical evidence of record does 
not show that the veteran's scar disability more nearly 
approximates the criteria associated with a compensable 
rating under Diagnostic Code 5229.  

The Board also notes that there are no findings of ankylosis 
of the index finger; therefore, a compensable evaluation 
under Diagnostic Code 5225 is not applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2005).

The Board also considered whether the veteran was entitled to 
a compensable evaluation under other applicable diagnostic 
codes pertaining to the scar under 38 C.F.R. § 4.118; 
however, the medical evidence does not show that the 
veteran's scar disability more closely approximates the 
criteria for a compensable rating under those codes for 
reasons explained in greater detail below.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7804 (2005).  

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted when a scar, other than head, face, or neck, that 
is deep or causes limitation of motion covers an area 
exceeding 6 square inches (39 sq. cm.).  Note (2) defines a 
deep scar as one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  The 
April 2003 VA examiner measured the scar as only 0.7 
centimeters, less than the required 6 square inches.  He also 
characterized the veteran's scar as superficial, not deep, 
explaining that the scar showed no adherence or underlying 
tissue loss.  As previously noted, the examiner further wrote 
that the veteran demonstrated no limitation of motion due to 
his service-connected scar.  Thus, the medical evidence does 
not show that the veteran's scar disability approximates the 
criteria necessary for a compensable evaluation under 
Diagnostic Code 7801.  Id.  

Under Diagnostic Code 7802,  a 10 percent evaluation is 
prescribed when a scar, other than head, face, or neck, that 
is superficial and that does not cause limited motion covers 
an area of 144 square inches (929 sq. cm.) or greater.  The 
veteran's scar is only 0.7 centimeters, which is a much 
smaller area than what is required for a compensable 
evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  

Under Diagnostic Code 7803, a 10 percent evaluation is 
required when a scar is superficial and unstable.  Note (1) 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  While the 
April 2003 VA examiner did note that the veteran's scar was 
superficial, he did not indicate nor does the veteran contend 
that it is unstable.  Rather, the examiner noted that the 
veteran's scar was barely visible with smooth texture and 
normal color.  He also noted that the scar showed no edema or 
keloid formation.  There was no elevation or depression of 
the scar.  In addition, there was no inflammation or 
disfigurement because of the scar.  Thus, the scar disability 
does not approximate the criteria for a compensable 
evaluation under this diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  
      
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted when a scar is superficial and painful on 
examination.  The April 2003 VA examiner, however, noted that 
there was no pain or tenderness associated with the 
superficial scar.  Additionally, the veteran complained of 
numbness associated with his finger, not pain.  Thus, the 
criteria for a compensable evaluation under this code has not 
been approximated.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  

The Board further notes that the veteran told the April 2003 
VA examiner that he had no feeling in the distal part of his 
right index finger.  A slight decrease in the sensation of 
the monofilament on the distal part of the ulnar aspect of 
the veteran's right index finger was also shown on 
examination.  Nonetheless, the medical evidence does not show 
that the decreased sensation found on examination is related 
to the veteran's service-connected scar disability.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the veteran's service-
connected scar disability on a schedular basis.  In addition, 
the evidence does not reflect that the scar disability at 
issue caused marked interference with the veteran's 
employment in maintenance (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, a remand to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted.

  

III.	Service Connection for Myocardial Infarction, Anxiety, 
and Gouty Arthritis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis or a 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The veteran contends that his current myocardial infarction, 
anxiety, and gouty arthritis are related to military service; 
however, the record reflects that he does not have the 
medical expertise necessary to diagnose his claimed disorders 
or offer a competent opinion as to their etiology.  As a 
result, competent medical evidence showing a current 
disability and a causal link to service is required.  

Service Connection for Myocardial Infarction

The veteran contends that his intense training while serving 
in the military resulted in his present heart disorder.  The 
Board notes, however, that the service medical records are 
absent any complaints, findings, or treatment for a heart 
disorder in service.  In addition, the medical evidence of 
record does not show that the veteran currently suffers from 
any heart related disorder to include a myocardial 
infarction.  While the VA treatment records dated from 2000 
to 2005 document the veteran's complaints of chest pain and 
his reported anxiety about a "possible heart attack" in 
2000, they contain no findings of a myocardial infarction or 
any other heart disorder.  In addition, no heart disorder is 
included on the veteran's list of active problems in 
treatment records dated in 2005.  Indeed, a February 2005 VA 
treatment record reveals the veteran denied a history of 
heart disease.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a myocardial infarction must be denied.     

Service Connection for Anxiety

The veteran also contends that he currently has anxiety as a 
result of his military service.  The service medical records, 
however, are absent any complaints, findings, or treatment 
for a mental disorder in service.  Furthermore, the VA 
treatment records dated from 2000 to 2005 contain no findings 
of an anxiety disorder.  While the February 2004 statement 
submitted by the veteran's sister noted that he "has 
problems with nervousness" and she is competent as a lay 
person to describe what she has observed, she is not 
competent to offer a medical diagnosis of an anxiety 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (noting that lay persons are not competent to offer 
medical opinions); See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (explaining that lay persons can provide 
an eye-witness account of a veteran's visible symptoms).  As 
there is no medical evidence of record showing a current 
diagnosis of an anxiety disorder, there can be no valid claim 
for service connection of anxiety.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Consequently, the Board finds 
that service connection for the veteran's claimed anxiety is 
not warranted.          

Service Connection for Gouty Arthritis

The veteran contends that his current gouty arthritis is 
related to his military service.  He asserts that cleaning 
and crawling on the hard tile floors as a part of his duties 
during service contributed to his arthritis.

The medical evidence shows that the veteran has a current 
diagnosis of gouty arthritis.  The VA treatment records dated 
from 2000 to 2005 contain findings of gouty arthritis.  Most 
recently, a May 2005 VA treatment record reveals a current 
assessment of gouty arthritis by VA physician, D.L.M., M.D.  
Thus, the evidence shows a current disability.  38 C.F.R. 
§ 3.303 (2005).   

Nonetheless, the medical evidence does not show a 
relationship between the veteran's gouty arthritis and his 
active military service or that his currently diagnosed gouty 
arthritis manifested within the year following his separation 
from service.  The service medical records do not note any 
complaints, findings, or treatment for gouty arthritis during 
service.  Indeed, the December 1971 separation examination 
report reveals that the veteran's lower extremities and 
genitourinary system were clinically evaluated as normal at 
separation.  The separation examination report contained no 
notations regarding any complaints or findings of arthritis 
during service.  In addition, the veteran did not report any 
complaints or findings of arthritis or any symptoms thereof 
in his December 1971 Statement of Medical Condition.  There 
is no medical evidence of record showing that the veteran's 
arthritis manifested within a year of his separation from 
active service.  Moreover, no medical opinion links the 
veteran's gouty arthritis to his active military service or 
to the year following his discharge.  Therefore, the Board 
finds that the competent medical evidence does not support an 
award of service connected disability benefits for gouty 
arthritis on either a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).   


Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection of a myocardial infarction, 
anxiety, and gouty arthritis.  In reaching these conclusions, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

IV.	New and Material Evidence for Hemorrhoid and Ulcer 
Claims

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claims for 
entitlement to service connection for hemorrhoids and ulcers 
was initiated in January 2003.  Thus, the revised definition 
of "new and material evidence" is applicable to his claims.

New and Material Evidence To Reopen Claim For Hemorrhoids

The veteran originally filed a claim for service connection 
for hemorrhoids in September 1984.  The RO denied his claim 
in a February 1985 rating decision because hemorrhoids were 
not identified during service.  The RO added that a 
hemorrhoidal tag was not evidence of disability during 
service.  In February 1985, the RO sent correspondence that 
notified the veteran of its rating decision and advised him 
of his rights to appeal the decision.  In May 1985, the 
veteran submitted copies of his service medical records 
pertaining to his hemorrhoid claim and requested that the RO 
review its prior decision in light of the records.  The RO 
notified the veteran by correspondence dated in June 1985 
that the medical evidence that he submitted was duplicative 
of records already contained in his file.  The veteran did 
not pursue an appeal of the RO's decision, and it became 
final.  
  
The RO considered the following evidence prior to rendering 
its February 1985 rating decision denying the veteran's 
claim.

The service medical records show that the veteran presented 
with complaints of hemorrhoids in June 1969 and October 1969 
during service.  The June 1969 treatment record noted that 
the veteran reported that he had had hemorrhoids for four 
days and had been constipated.  The rectal examination showed 
no definite external hemorrhoids.  The examiner noted that 
the veteran was too tender to perform a digital examination.  
The examiner diagnosed questionable hemorrhoids and an anal 
fissure.  The October 1969 treatment record revealed that the 
veteran had no bleeding and demonstrated one small 
hemorrhoidal tag.  The December 1971 separation examination 
report notes that the veteran's anus and rectum were 
clinically evaluated as normal and his digital rectal 
examination was normal.  He indicated on his December 1971 
Statement of Medical Condition that his condition had not 
changed since his separation examination conducted earlier 
that month.      

The December 1984 VA examination report reveals that the 
veteran had small external hemorrhoids, which were 
asymptomatic.  They were non-tender with no bleeding or 
ulceration.      
    
The following evidence was associated with the claims file 
after the February 1985 rating decision.

In May 1985, the veteran submitted duplicative copies of his 
service medical records pertaining to his hemorrhoid claim.  

The veteran again filed a claim for hemorrhoids in December 
1992.  The veteran's VA treatment records dated from June 
1992 to October 1992 include complaints and findings of 
hemorrhoids.  An October 1992 VA treatment record reveals 
that the veteran reported that he had suffered from 
hemorrhoids for the past 20 years with flare ups once or 
twice a month.  The RO found that the evidence submitted by 
the veteran was not new and material and denied the claim in 
its February 1993 rating decision.       

The veteran filed another claim for service connection of 
hemorrhoids in January 2003.  The VA treatment records dated 
from 2000 to 2005 contain multiple findings of hemorrhoids.  
Although a June 2000 VA treatment record notes that the 
veteran told his examiner that he had had hemorrhoids since 
service, no VA examiner has related the veteran's hemorrhoids 
to his military service.  

In order to reopen the veteran's service connection claim for 
hemorrhoids, there must be evidence that the veteran had 
hemorrhoids during service or that the veteran's currently 
diagnosed hemorrhoids are related to his military service.  

After careful review of the evidence submitted after the 
February 1985 RO decision, the Board finds that the evidence 
is not sufficient to reopen the veteran's claim at this time.  
The copies of the veteran's service medical records are 
neither new nor material as they are duplicative of evidence 
previously considered by the RO before its February 1985 
rating decision and do not show an apparent finding of 
hemorrhoids in service.  While the VA treatment records dated 
from 1992 to 2005 constitute new evidence, they are not also 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim.  The VA treatment 
records show that the veteran currently has hemorrhoids; 
however, they do not contain a competent medical opinion that 
relates the veteran's current hemorrhoids to service or other 
competent medical evidence showing that the veteran had 
hemorrhoids in service.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection of hemorrhoids is not reopened.

New and Material Evidence To Reopen Claim for Ulcers

In September 2000, the veteran filed a claim for service 
connection of stomach ulcers.  The RO denied the veteran's 
claim in a July 2001 rating decision because the service 
medical records were absent of any complaints of, treatment 
for, or diagnosis of a stomach ulcer.  The RO also noted that 
the veteran did not respond to letters dated in January 2001 
and May 2001 requesting medical evidence.  In July 2001, the 
RO sent correspondence that notified the veteran of its 
denial of his claim and advised him of his rights to appeal 
the decision.  The veteran did not appeal and the RO's 
decision became final. 

The RO considered the following evidence prior to rendering 
its July 2001 rating decision denying the veteran's claim.

The service medical records contain no complaints, findings, 
or treatment for a stomach ulcer.  The December 1971 
separation examination report shows that the veteran's 
abdomen and viscera were clinically evaluated as normal and 
that he wrote that he was in "good health."  In the 
December 1971 Statement of Medical Condition, the veteran 
indicated that there had been no change in his condition 
since the separation examination performed earlier that 
month.  

The following evidence was associated with the claims file 
after the July 2001 rating decision.

The VA treatment records dated from 2000 to 2005 show that 
the veteran presented with the complaint of severe abdominal 
pain in September 2001; however, no finding of an ulcer was 
noted nor was the abdominal pain linked to the veteran's 
military service.  In addition, the VA treatment records 
contain no findings of a stomach ulcer.
 
After careful review of the evidence submitted since the July 
2001 rating decision, the Board finds that no new and 
material evidence has been submitted to warrant reopening the 
veteran's claim.  Although the VA treatment records dated 
from 2000 to 2005 constitute new evidence as they were not 
previously considered by VA with respect to the veteran's 
ulcer claim, they are not material because they do not relate 
to a previously unestablished fact necessary to substantiate 
the claim and present no reasonable possibility of 
substantiating the claim.  The VA treatment records contain 
no current diagnosis of an ulcer.  

Accordingly, having determined that new and material evidence 
has not been submitted, the claim for service connection of 
an ulcer is not reopened.


ORDER

A compensable evaluation for service-connected scar, right 
index finger, proximal interphalangeal joint, medial aspect 
is denied.

Service connection for a myocardial infarction is denied.

Service connection for anxiety is denied.

Service connection for gouty arthritis is denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hemorrhoids is 
not reopened; the appeal is denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for an ulcer is 
not reopened; the appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


